PER CURIAM.
The principal issue in this case is whether the Andraes and their predecessors in interest acquired a private easement by prescription over Jones’ land. Evidence was heard orally in open court, and the trial judge found that the plaintiffs and their predecessors in title did not have a prescriptive easement or right of way across the defendant’s property. We affirm.
Whether an easement by prescription was created was a question of fact for the trial court. And, where the evidence is given ore tenus, the judgment and findings of the trial court will not be disturbed on appeal unless plainly and palpably wrong. We have reviewed the evidence and, in our opinion, the trial judge was correct in his findings. The evidence is insufficient to establish an easement by prescription.
Under the ore tenus rule, the judgment of the trial court is affirmed.
AFFIRMED.
TORBERT, C. J., and BLOODWORTH, ALMON and EMBRY, JJ., concur.